PER CURIAM:
This appeal is from the order of the Court of Common Pleas of Allegheny County, Civil Division, which sustained appellee East Carson Packing Company’s preliminary objections to the complaint of appellant, and thereby dismissed appellant’s complaint. On appeal, appellant challenges the constitutionality under both the federal and the Pennsylvania constitutions of Section 303(b) of the Pennsylvania Workmen’s Compensation Act. Act of December 5, 1974, P.L. 782, No. 263, § 6 (77 P.S. § 481(b)). Appellant contends that Section 303(b) violates his right to equal protection of the law under the Fourteenth Amendment of the United States Constitution, denies him access to the courts and remedy by due course of law, thereby violating Article I, Section 11 of the Pennsylvania Constitution, and limits the amount recoverable by him in a cause of action, thereby violating Article III, Section 18 of our state constitution.
The issues appellant seeks to raise were addressed by this court in Tsarnas v. Jones & Laughlin Steel Corp., 262 Pa.Super. 417, 396 A.2d 1241 (1978), wherein we held that Section 303(b) passed constitutional muster. In that case, a majority of the court was of the opinion that Section 303(b) violated neither the Fourteenth Amendment of the United States Constitution nor Article III, Section 18 of the Pennsylvania Constitution, and we held, by an equally divided court, that Section 303(b) did not violate Article I, Section 11 of the Pennsylvania Constitution.
We find the Tsarnas case to control the instant appeal, and we therefore affirm the order of the court below.